Citation Nr: 9927372	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-18 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
fracture and open reduction and internal fixation of left 
ankle, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
healed laceration, right side of chin.

3.  Entitlement to an increased (compensable) evaluation for 
healed fracture, left trimalar (cheek bone).

4.  Evaluation of tinea versicolor, currently evaluated as 
noncompensably disabling.

5.  Entitlement to service connection for fatigue, loss of 
appetite, and vision loss as a result of herbicide exposure.

6.  Entitlement to service connection for peripheral 
neuropathy as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1970 to June 
1972 and from July 1973 to March 1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from April 1997 and April 1998 rating 
decisions of the Jackson, Mississippi, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the April 1997 rating 
decision, the RO granted service connection for tinea 
versicolor and assigned a noncompensable evaluation and 
denied service connection for fatigue, loss of appetite, 
vision loss, and peripheral neuropathy as a result of 
herbicide exposure.  In the April 1998 rating decision, the 
RO continued the 10 percent disability evaluation for status 
post fracture and open reduction and internal fixation of 
left ankle and continued the noncompensable evaluations for 
healed laceration, right side of chin, and healed fracture, 
left trimalar (cheek bone).


REMAND

In the April 1998 rating decision, the RO continued the 
noncompensable evaluation for tinea versicolor.  The 
appellant submitted a timely notice of disagreement, and the 
RO has not issued a statement of the case as to the issue of 
an increased evaluation for tinea versicolor.  The Board 
finds that a statement of the case must be issued.

Additionally, following the April 1997 rating decision, the 
appellant submitted a notice of disagreement in July 1997.  
On April 8, 1998, the RO issued a statement of the case.  On 
June 18, 1998, the appellant submitted what could be 
construed as a substantive appeal.  In a June 24, 1998, 
letter, the RO informed the appellant that he had not filed a 
timely substantive appeal as to the issues of (1) evaluation 
of tinea versicolor, currently evaluated as noncompensably 
disabling, (2) entitlement to service connection for fatigue, 
loss of appetite, and vision loss as a result of herbicide 
exposure, and (3) entitlement to service connection for 
peripheral neuropathy as a result of herbicide exposure.  The 
Board finds that the appellant must be supplied with the law 
and regulations as to timeliness and adequacy of substantive 
appeals.

Finally, in July 1998, the appellant submitted a statement 
indicating that he wanted a hearing before an RO hearing 
officer.  The record reflects that the hearing has not been 
scheduled.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  In regard to the 1998 rating 
decision, the RO should issue a statement 
of the case (not an SSOC) as to the claim 
for an increased evaluation for tinea 
versicolor.

2.  In regard to the 1997 rating 
decision, the RO should issue a statement 
of the case (not an SSOC) as to the 
claims for (1) evaluation of tinea 
versicolor, currently evaluated as 
noncompensably disabling, (2) entitlement 
to service connection for fatigue, loss 
of appetite, and vision loss as a result 
of herbicide exposure, and (3) 
entitlement to service connection for 
peripheral neuropathy as a result of 
herbicide exposure and supply the 
appellant with the law and regulations as 
to timeliness and adequacy of a 
substantive appeal.

3.  The RO is to schedule the appellant 
for an RO hearing.

4.  In regard to any issue, the veteran 
is reminded that there is a duty to 
appeal any issue in a timely and adequate 
manner and that there is a duty to submit 
evidence of a well grounded claim. 

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


